Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art CN 104987504 A does not teach the claimed compounds. The prior art compounds differ from the claims in two ways: 1) the two anticancer drugs in the prior art compound are the same, lapatinib, whereas the two anticancer drugs in the claimed compounds are different, veliparib and PKI-587, palbociclib and PKI-5987, lapatinib and AZD5363, and lapatinib and PKI-587, and 2) the structure joining the anticancer drugs in the prior art compound is GFLG-E-GFLG, whereas the structure joining the anticancer drugs in the claimed compound is GEG or is GFLG-NH-(CH2-CH2-O)2-CH2-C(=O)-E-NH-(CH2-CH2-O)2-CH2-C(=O)-GFLG. CN 104987504 A does not suggest using the combination of drugs included in the claimed compounds nor does it suggest adding the NH-(CH2-CH2-O)2-CH2-C(=O)- moiety to the conjugate structure or replacing the linker with GEG. For these reasons, the elected species are novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654